Citation Nr: 9904218	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  90-52 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946 and from March 1951 to July 1970.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a February 1989 RO rating decision that denied 
the appellant's claim of service connection for the cause of 
the veteran's death.  In February 1992, this appeal was 
reviewed by the Board which again denied the claim.  The case 
was appealed to the United States Court of Veterans Appeals.  
In July 1993, following the appellant's unopposed motion for 
remand, the United States Court of Veterans Appeals vacated 
the Board's decision and remanded the case to the Board for 
consideration of a claim under 38 U.S.C.A. § 1151.  In 
February 1998, the RO granted the appellant's claim for DIC 
benefits under § 1151.  Consequently, the pending issue 
currently before the Board is service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was cardio 
respiratory arrest due to sepsis, "ARDS", and pneumonia 
bilateral, due to coagulopathy, gastrointestinal bleed and 
renal failure.  Other significant conditions that contributed 
to death but were not related to the foregoing causes of 
death include fistula and status post umbilical hernia repair 
with resection of gangrenous bowel.

2.  At the time of the veteran's death on 
December [redacted], 1988, he was service connected for 
rheumatoid arthritis, hypertension and diabetes mellitus.

3.  Rheumatoid arthritis substantially or materially 
contributed to the veteran's death.


CONCLUSION OF LAW

A service-connected disability caused or contributed to the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a September 1970 rating decision, the RO granted service 
connection for essential hypertension, rheumatoid arthritis 
and diabetes mellitus.

VA terminal records show that the veteran was hospitalized in 
November 1988 for a two day history of mid abdominal pain 
that had become severe at the time of admission.  Treatment 
included exploratory laparotomy with resection of distal 
small bowel, esophagogastroduodenoscopy, exploratory 
laparotomy with drainage of subhepatic abscess and 
cholecystostomy, exploration of abdominal wound and 
evaluation of a hematoma and bronchoscopies.  Noted 
complications included "ARD" sepsis, aspiration pneumonia, 
renal failure, subphrenic abscess with hemorrhage through the 
percutaneous drainage of the subhepatic fluid collection, 
cholecystitis with cholelithiasis, enterocutaneous fistula, 
high output, and upper gastrointestinal bleeding due to 
erosive gastritis, coagulopathy.  

The veteran died on December [redacted], 1988.

The terminal VA discharge summary includes autopsy results 
which show pulmonary congestion and consolidation that was 
diffuse and severe, a gastric mucosal hemorrhage that was 
diffuse, cardiomegaly with subendocardial petechiae that was 
mild, enteric cutaneous fistula, multiple enteric adhesions 
with areas of gangrenous bowel, peritonitis that was diffuse, 
and perihepatic and severe cirrhosis.

According to the veteran's death certificate, the immediate 
cause of death was cardio respiratory arrest due to sepsis, 
"ARDS", and pneumonia bilateral due to coagulopathy, 
gastrointestinal bleed and renal failure.  Other significant 
conditions that contributed to death but were not related to 
the above-noted conditions include fistula and status post 
umbilical hernia repair with resection of gangrenous bowel. 

In January 1989, the appellant filed an Application for 
Dependency and Indemnity Compensation. 

In May 1989, the RO received a letter from a private 
physician, S.M.L., M.D., who stated that he had been treating 
the veteran for several years for severe rheumatoid arthritis 
and that it was well known that rheumatoid arthritis was a 
cause of increased mortality.  He said that this fact was 
shown in arthritis and rheumatism literature.  He went on to 
say that the veteran had peptic ulcer disease and gastric 
mucosal hemorrhage and that such conditions were frequently 
brought about by the use of anti-inflammatory agents needed 
to control severe rheumatoid arthritis.  He stated that 
"[the veteran's death], though not immediately due to 
rheumatoid arthritis, was certainly hastened by this disease, 
and that most assuredly the gastric mucosal hemorrhage was 
worsened by [the veteran's] long-term exposure to anti-
inflammatory agents of the treatment of rheumatoid 
arthritis."

In a May 1989 letter, a VA physician stated that the 
veteran's hypertension may have contributed to cardiomegaly, 
but that he wasn't certain that this contributed to the 
veteran's respiratory arrest.

In October 1990, a VA physician submitted a letter stating 
that the veteran had been under the care of a rheumatologist 
for a long time prior to his death due to severe crippling 
rheumatoid arthritis, and that the veteran's use of non-
steroidal anti-inflammatory drugs may have indirectly 
contributed to one of the factors that caused the gastric 
mucosal hemorrhage.

At a hearing held in Washington, D.C,. in November 1990, the 
appellant testified that the veteran had been taking heavy 
doses of medication for his severe arthritic condition ever 
since service.  She said that the veteran had been told by 
his physician that this medication (penicillamine and 
anseids), caused severe bleeding, and that he had to take it 
for mobility and for severe pain.  She also said that 
whenever the veteran went to see his physician, he had to 
have blood work done to see if he was bleeding.  She said 
that had any bleeding been found, the veteran's medication 
would have had to be reduced.

In a November 1990 letter, Dr. S.M.L. said that studies had 
been done which showed increased mortality from rheumatoid 
arthritis.  He said that the veteran had been required to 
take Penicillimine and Ansaids medication to control his 
severe rheumatoid arthritis and that he was sure that the 
chronic Ansaids and rheumatoid arthritis "contributed 
significantly" to the veteran's death.

On file is a 1990 article from The Journal of Rheumatology 
which found, based on a study of 2,400 patients with 
rheumatoid arthritis, that patients that took nonsteroidal 
anti-inflammatory drugs were at high risk for 
gastrointestinal hospitalization and gastrointestinal death.  
Also on file are two articles from medical journals dated in 
the 1980s that draw an association between rheumatoid 
arthritis and increased mortality.

II.  Legal Analysis

The appellant's claim of service connection for the cause of 
the veteran's death is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is not inherently 
implausible.  Relevant evidence has been properly developed, 
and no further assistance to the appellant is required to 
comply with the duty to assist.  Id.

The veteran's death will be considered to be service-
connected where a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (1998); Harvey v. Brown, 6 Vet.App. 390 (1994).  A 
service-connected disability may be considered a principal 
cause of death when it "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(1998).  It may be considered a contributory cause of death 
if it "contributed substantially or materially" to death, 
"combined to cause death,' or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1) (1998).

The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, in particular, autopsy reports.  38 C.F.R. 
§ 3.312(a) (1998).

The appellant contends that the veteran's long-term use of 
anti-inflammatory medication for his service-connected 
rheumatoid arthritis was a contributing cause of his gastric 
mucosal hemorrhage which, in turn, contributed to his death. 

There is no dispute in this case that gastrointestinal 
bleeding was a causative factor in the veteran's death.  This 
is so based on the veteran's death certificate which lists 
gastrointestinal bleeding as one of the causes of his death, 
as well as the terminal hospital records which list upper 
gastrointestinal bleeding as one of the complications of the 
veteran's terminal hospitalization, and autopsy results 
showing gastric mucosal hemorrhage, diffuse. 

Accordingly, the issue turns on the question of whether the 
veteran's anti-inflammatory medication for his service-
connected rheumatoid arthritis is causally connected to his 
fatal gastric mucosal hemorrhage.  In this regard, the 
veteran's private physician submitted two letters to the VA 
stating that there was an association between the veteran's 
use of anti-inflammatory medication for his rheumatoid 
arthritis and the gastric mucosal hemorrhage.  More 
specifically, he stated with surety that the veteran's 
rheumatoid arthritis and chronic ansaids use "contributed 
significantly" to his death.  He also noted that there was 
literature that supports an association between anti-
inflammatory medication for rheumatoid arthritis and 
increased mortality.  In this regard, the file contains three 
medical journal articles which causally connect rheumatoid 
arthritis to increased mortality, and one article which even 
notes a relationship between the use of anti-inflammatory 
drugs for rheumatoid arthritis and gastrointestinal 
hospitalization and death.  The physician's reference to 
these published medical articles, as well as his personal 
treatment of the veteran, gives credence and great weight to 
his opinion.  Furthermore, the record contains an opinion by 
a VA physician who stated, in an October 1990 letter, that 
the veteran's use of non-steroidal anti-inflammatory drugs 
for his crippling rheumatoid arthritis may have indirectly 
contributed to one of the factors that caused the gastric 
mucosal hemorrhage.

In light of the above-noted evidence, and in view of the 
absence of any medical evidence to the contrary, the 
preponderance of the evidence establishes that the veteran's 
anti-inflammatory medication for his service-connected 
rheumatoid contributed substantially or materially to his 
fatal gastric mucosal hemorrhage and was thus a contributory 
cause of death.  38 C.F.R. § 3.312(c).


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

